                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JEREMY T. GREENE,

        Plaintiff,                                          OPINION and ORDER
 v.
                                                           Case No. 18-cv-915-wmc
 DONALD J. TRUMP, ET AL.,

        Defendants.


       Pro se plaintiff Jeremy Greene has filed a proposed civil complaint against defendants

Donald J. Trump, Scott Walker, Jon. E. Litscher, Cathy Jess, Randall Hepp and Gary

Boughton. Between his various filings and motions, Greene appears to allege that he was

transferred from the Fox Lake Correctional Institution (“FLCI”) to segregation-type

conditions at the Wisconsin Secure Program Facility (“WSPF”) as a result of a false sexual

assault charge and has since suffered “physical and sexual” assaults. Because Greene is a

prisoner and proceeding without prepayment of the filing fee, the court must screen the

complaint under 28 U.S.C. §§ 1915(e)(2), 1915A to determine whether he may proceed

with the case. While Green may be held to a “less stringent standard” in crafting pleadings,

Haines v. Kerner, 404 U.S. 519, 520 (1972), this lawsuit is subject to dismissal for failure

to state a claim.




                                        OPINION

       Federal Rule of Civil Procedure 8 requires a “‘short and plain statement of the claim’

sufficient to notify the defendants of the allegations against them and enable them to file



                                             1
an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). Dismissal is proper “if

the complaint fails to set forth ‘enough facts to state a claim to relief that is plausible on

its face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir.

2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Greene has not included any allegations suggesting that he might have a

constitutional claim against any of the named defendants. For one, he does not include

any allegations that actually involve the named defendants, a prerequisite for liability

under § 1983. Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual

liability under § 1983 requires personal involvement in the alleged constitutional

violation.). Nor can the court discern whether the seemingly unrelated defendants were

actually involved in the same events.

       Even setting aside the problem of personal involvement, Greene’s allegations do not

support a constitutional claim. For example, if Greene would like to pursue a claim related

to the assaults he incurred, such a claim would fall under the Eighth Amendment. Yet for

a plaintiff to succeed on an Eighth Amendment excessive force claim, he must submit

evidence that the prison official acted “wantonly or, stated another way, ‘maliciously and

sadistically for the very purpose of causing harm.’” Harper v. Albert, 400 F.3d 1052, 1065

(7th Cir. 2005) (quoting Wilson v. Seiter, 501 U.S. 294, 296 (1991)). Relevant factors are:

(1) the need for the application of force; (2) the relationship between that need and the

amount of force used; (3) the extent of injury inflicted; (4) the extent of threat to the safety

of staff and inmates, as reasonably perceived by the responsible officials based on the facts

known to them; and (5) any efforts made to temper the severity of a forceful response.


                                               2
Whitley v. Albers, 475 U.S. 312, 321 (1986). Because prison officials must sometimes use

force to maintain order, the central inquiry is whether the force “was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Id. at 320-21 (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)). Beyond the

fact that Greene has failed to attribute the alleged assaults to any individual at all, much

less a named defendant, his vague allegations about the assaults are simply insufficient to

permit an inference that any prison official violated the Eighth Amendment.

       To the extent that Greene would like to challenge his transfer to the segregation-

type conditions typical at WSPF, such a claim would fall under the Fourteenth

Amendment’s due process clause.        The Fourteenth Amendment’s due process clause

prohibits states from “depriv[ing] any person of life, liberty, or property, without due

process of law.” To state a § 1983 procedural due process claim, Greene must allege that

he (1) has a cognizable liberty or property interest; (2) suffered a deprivation of that

interest; and (3) did not receive due process. Khan v. Bland, 630 F.3d 519, 527 (7th Cir.

2010). The Supreme Court has held that short-term placement in segregation generally

does not qualify as a deprivation of liberty within the meaning of the due process clause.

Sandin v. Connor, 515 U.S. 472, 486 (1995). The Court of Appeals for the Seventh Circuit

has extended the rule in Sandin to cover terms of segregation of at least 90 days. Lekas v.

Briley, 405 F.3d 602, 612 (7th Cir. 2005); see also Marion v. Columbia Corr. Inst., 559 F.3d

693, 697–98 (7th Cir. 2009) (holding that a prisoner’s confinement in segregation for 240

days may implicate a liberty interest).




                                              3
         Placement in administrative confinement requires only “an informal, nonadversary

evidentiary review,” under which the “inmate must merely receive some notice of the

charges against him and an opportunity to present his views to the prison official charged

with deciding whether the transfer him to administrative segregation.” Hewitt v. Helms,

459 U.S. 460, 476 (1983); accord Westefer v. Neal, 682 F.3d 679, 684–85 (7th Cir. 2012).

         Here, since Greene has alleged so little about his confinement -- not even the

amount of time he has been in segregation -- it would be unreasonable to infer that he has

suffered a loss of liberty. Even assuming that his time in segregation, combined with the

conditions he endured, could implicate a liberty interest, Greene has not included any

allegations related to the process he received prior to his transfer, further dooming this

claim.

         Accordingly, the court is dismissing Greene’s complaint, but will give him a short

window of time in which to file an amended complaint. In crafting it, Greene must draft

his amended complaint using the standards laid out above, and write it as if he were telling

a story to people who know nothing about his situation. He should state (1) what acts he

believes violated his rights; (2) what specific rights were violated; (3) who committed each

act; and (4) what relief he wants the court to provide. Greene should also be mindful that

under Federal Rule of Civil Procedure 20, if he asserts claims against multiple defendants,

the claims must arise out of the same transaction or occurrence. Furthermore, based on

plaintiff’s allegations, it would appear that he would like to proceed against defendants

Trump and Walker because he believes them to be suable in their supervisory capacities.

However, a supervisor may be liable under § 1983 only if they “know about the conduct


                                             4
and facilitate it, approve it, condone it, or turn a blind eye for fear of what they might

see[.]” Matthews v. City of East St. Louis, 675 F.3d 703, 708 (7th Cir. 2012). Since it is

highly unlikely that either of these defendants had such knowledge, Greene should consider

dropping these two defendants from his amended complaint. If Greene fails to submit an

amended complaint by the deadline set below, the court will dismiss the complaint with

prejudice for failure to state a claim upon which relief may be granted.

       Finally, plaintiff filed a motion for assistance in recruiting counsel (dkt. #9), in

which he complains that he lacks the resources and legal expertise to litigate his claims,

and a motion for preliminary injunction (dkt. #15). At this stage, however, the court is

simply trying to discern whether plaintiff has a cognizable federal claim, and his obligation

is straightforward: he is required to review this order and do his best to articulate the

factual bases for his claims. The court is not persuaded that plaintiff lacks the ability to

do that. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Nor is the court persuaded

that he has alleged sufficient facts to consider his request for injunctive relief. Accordingly,

the motion will be denied without prejudice.




                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Jeremy T. Green may have until July 17, 2019, to submit an

           amended complaint that complies with Rule 8.




                                               5
2. If plaintiff does not file an amended complaint as directed, this case will

   be closed without further notice. Any amended complaint will be screened

   in accordance with 28 U.S.C. § 1915(e)(2).

3. Plaintiff’s motions for assistance in recruiting counsel (dkt. #9) and motion for

   preliminary injunction (dkt. #15) are DENIED without prejudice.




Entered this 26th day of June, 2019.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                       6
